



Exhibit 10.37






Page 1 of 11
RE: Compensation & Covenants Agreement
Dear Kelly:
Reference is made to the Agreement and Plan of Merger (the “Merger Agreement”)
by and among United Technologies Corporation (“UTC” and together with its
subsidiaries, affiliates, and divisions, the “Company”), Riveter Merger Sub
Corp. (“Merger Sub”), and Rockwell Collins, Inc. (“Rockwell”) dated as of
September 4, 2017, pursuant to which Merger Sub will merge with and into
Rockwell (the “Merger”), with Rockwell surviving as a wholly owned subsidiary of
UTC. This letter (the “Letter”) memorializes our agreement regarding the terms
of your employment with the Company and your related compensation and benefits
from and after the Effective Date. This Letter becomes effective upon and
following the closing of the Merger (the “Closing”). In the event that (i) your
employment with Rockwell terminates for any reason prior to the date on which
the Closing occurs (the “Effective Date”), or (ii) the Merger Agreement is
terminated without the occurrence of the Merger, this Letter will be null and
void and will have no further force of effect and none of the parties will have
any obligations hereunder. Capitalized terms used but not otherwise defined
herein will have the meanings given to them in the Merger Agreement.
Employment Terms. Effective as of the Effective Date, the principal terms of
your compensation and benefits in connection with your employment with the
Company will be as set forth on Exhibit A to this Letter (the “Term Sheet” and
together with the Letter, this “Agreement”).
Restrictive Covenants. As a condition of your continued employment with the
Company following the Effective Date and your entitlement to receive the
compensation and benefits set forth in the Term Sheet, you (i) are entering into
the Intellectual Property Agreement attached hereto as Exhibit B, and (ii)
hereby agree to the following restrictive covenants (collectively, the
“Restrictive Covenants”):
ž    Confidentiality. You acknowledge that in the course of your employment with
the Company, including Rockwell and its subsidiaries, you have acquired, and
will acquire, Confidential Information and that such Confidential Information
has been, and will be, disclosed to you in confidence and for benefit of the
Company only. You agree that, except as you may otherwise be directed under this
Agreement or as required by applicable law, regulation or legal proceeding, you
will (i) keep such Confidential Information confidential at all times, (ii) not
disclose or communicate Confidential Information to any third party, and (iii)
not make use of Confidential Information on your own behalf or on behalf of any
third party. In the event that you become legally compelled to disclose any
Confidential Information, you agree that you will provide the Company with
prompt written notice of the applicable order so that the Company may seek a
protective order or other appropriate legal remedy to which it may be entitled.
When Confidential Information becomes generally available to the public other
than by your acts or omissions, it is no longer subject to the restrictions in
this paragraph. Notwithstanding any provision of this Agreement to the contrary,
the provisions of this Agreement are not intended to, and shall be interpreted
in a manner that does not, limit or restrict you from exercising your legally
protected whistleblower rights (including pursuant to Rule 21F under the
Securities




5







--------------------------------------------------------------------------------





•Exchange Act of 1934, as amended). The term “Confidential Information” as used
in this Agreement means (A) confidential or proprietary information, including,
without limitation, information received from third parties under confidential
or proprietary conditions; (B) information subject to attorney-client or
work-product privilege of the Company, and (C) other technical, business or
financial information, the use or disclosure of which might reasonably be
construed to be contrary to the interests of the Company or any of its
affiliates, including, without limitation, product development plans, marketing
strategies, price and cost data and strategies related to customer and supplier
relationships.


•Noncompetition. To further ensure the protection of Confidential Information,
you agree that during your employment with the Company and for a period of two
years following your termination of employment with the Company for any reason
(collectively, the “Restricted Period”), you will not, without UTC’s prior
written consent, directly or indirectly engage in, acquire a financial interest
in, enter the employment of, render any services in any form (including entering
into consulting relationships or similar arrangements) to, or otherwise become
actively involved (whether as an individual, partner, shareholder, officer,
director, or principal) with any of the following companies (including their
subsidiaries, affiliates and successors in interest): (i) Airbus SE; (ii) The
Boeing Co.; (iii) Bombardier Inc.; (iv) Embraer S.A.; (v) Garmin; (vi) GE
Aviation; (vii) Harris Corp.; (viii) Honeywell International Inc.; ( ix) L-3
Technologies; (x) Meggitt plc; (xi) Safran S.A. and (xii) SITA (each a
“Restricted Company”). UTC will not unreasonably withhold its consent to your
request to provide services to, or affiliate with, a Restricted Company;
provided, it shall not be a breach of this Agreement for you to own, as a
passive investor, in each case not more than one percent (1%) of the total
shares of all classes of stock outstanding of any one or more of the Restricted
Companies. Without limiting the generality of the preceding sentence, you agree
that it is reasonable for UTC to withhold its consent on the basis that it has
determined that your proposed relationship with a Restricted Company may (A)
risk the misuse of Company Information, (B) provide undue advantage to a
competitor, customer or supplier, (C) diminish the value of UTC’s acquisition of
Rockwell, or (D) otherwise damage UTC’s competitive position. Your request to
provide services to, or affiliate with, a Restricted Company should describe the
reasons why your proposed relationship with the Restricted Company does not
present any of the risks described in clauses (A)-(D) of the preceding sentence.
Because UTC’s aerospace businesses (including Rockwell’s business) are global in
nature with competitors, customers and suppliers located throughout the world,
you agree that this restriction applies to the world-wide operations of the
Restricted Companies and, further, that there are no geographic limitations on
the scope of the employee and customer nonsolicitation restrictions set forth
below. Your request for consent should be submitted in writing and directed to
UTC’s Chief Executive Officer. UTC will respond to any such request within ten
business days.


•Employee Nonsolicitation. During the Restricted Period, you will not directly
or indirectly solicit, or assist in soliciting, or take any action which would
reasonably be expected to encourage or to induce, any employee of the Company to
leave the employ of the Company, including providing information or making
referrals to personnel recruitment agencies or other third parties.


•Customer Nonsolicitation; Noninterference. During the Restricted Period, you
shall not (i) directly or indirectly solicit, or assist in soliciting, any
actual or prospective customer of the Company to reduce, terminate or change the
terms of business conducted with the Company, or (ii) interfere with, or attempt
to interfere with, business relationships (whether formed before, on or after
the date of this Agreement) between the Company and any third parties, including
employees, consultants, customers, clients, vendors, suppliers, partners, joint
venture affiliates or investors of the Company.
You agree that the restrictions on, and other provisions relating to, your
activities contained in the Restrictive Covenants are fully reasonable and
necessary to protect the goodwill, Confidential





--------------------------------------------------------------------------------





Information, and other legitimate interests of the Company. You also acknowledge
and agree that, were you to breach the provisions of the Restrictive Covenants,
the harm to the Company would be irreparable.
You therefore agree that in the event of such a breach or threatened breach, the
Company shall, in addition to any other remedies available to it, have the right
to obtain preliminary and permanent injunctive relief against any such breach
without having to post bond. You further agree that, in addition to any other
relief awarded to the Company as a result of your breach of the provisions of
this Agreement, in the event of your material breach of any of the Restrictive
Covenants, the Company shall be entitled to cancel the Retention Award (as
described on Exhibit A) or recover the gross proceeds thereof. You and UTC agree
that any breach of the section of this Letter entitled “Noncompetition” will be
deemed to be a material breach for purposes of the foregoing sentence. You and
UTC further agree that the terms of the Restrictive Covenants are reasonable.
However, if any portion of the Restrictive Covenants is held by competent
authority to be unenforceable, the relevant portion shall be deemed amended to
limit its scope to the broadest scope that such authority determines is
enforceable, and as so amended shall continue in effect.
Code Section 4999. Notwithstanding any other provision of this Agreement, in the
event it shall be determined that any payment or distribution by the Company to
you or for your benefit (whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise (a “Payment”)) would be
subject to the excise tax imposed by Section 4999 of the Internal Revenue Code
of 1986, as amended (the “Code”) or any interest or penalties incurred by you
with respect to such excise tax (such excise tax, together with any such
interest and penalties, are hereinafter collectively referred to as the “Excise
Tax”), then you shall be entitled to elect to reduce the Payments by an amount
that would reduce or eliminate the Excise Tax. You shall, in your sole
discretion, determine the amount of such reduced Payments and the Payments that
are to be reduced; provided, however, that no Payment may be reduced in any
manner that would result in a violation of Section 409A of the Code. Any such
election and determinations of reduced Payments by you shall be irrevocable and
shall be communicated in writing to UTC no later than 30 days after the
Accounting Firm (as defined below) notifies you in writing that an Excise Tax
will be due and payable upon a Payment absent your election. All determinations
required to be made under this paragraph, including whether and when an Excise
Tax would otherwise be imposed upon a Payment and the assumptions to be utilized
in arriving at such determination, shall be made by Golden Parachute Tax
Solutions LLC (the “Accounting Firm”), which shall provide detailed supporting
calculations in writing both to UTC and to you within thirty (30) business days
of the date of your “separation from service” (within the meaning of Section
409A). All fees and expenses of the Accounting Firm shall be borne solely by the
Company. In no event will the Company provide you with any additional payments
to compensate you for the payment of any Excise Tax.





--------------------------------------------------------------------------------





Section 409A. It is intended that the payments and benefits provided under this
Agreement will be exempt from the application of, or comply with, the
requirements of Section 409A of the Code. This Agreement will be construed in a
manner that effects such intent to the greatest extent possible. However, the
Company shall not be held liable for any taxes, interests or penalties that you
owe with respect to any payments or benefits provided under this Agreement. With
respect to any amounts payable hereunder in installments, each installment shall
be treated as a separate payment for purposes of Section 409A of the Code. For
purposes of any payment due hereunder upon a termination of employment that is
subject to the provisions of Section 409A of the Code, such phrase or any
similar phrase shall mean a “separation from service” as defined by the default
provisions of Treasury Regulation 1.409A-1(h). Notwithstanding any other
provision of this Agreement to the contrary, if you are a “specified employee”
within the meaning of Section 409A of the Code (as determined in accordance with
the methodology established by the Company), amounts that constitute
“nonqualified deferred compensation” subject to Section 409A of the Code that
would otherwise be payable by reason of your separation from service during the
six-month period immediately following such separation from service shall
instead be paid or provided on the first business day following the date that is
six months following your separation from service. If you die following your
separation from service and prior to the payment of any amounts delayed on
account of Section 409A of the Code, such amounts shall be paid to the personal
representative of your estate within 30 days following the date of your death.
Governing Law; Arbitration. This Agreement shall be subject to and governed by
the laws of the State of Connecticut, without regard to its principles of
conflicts of law. Any dispute arising between you and the Company with respect
to the validity, performance or interpretation of this Agreement shall be
submitted to, and determined in, binding arbitration in Hartford, Connecticut,
for resolution in accordance with the rules of the American Arbitration
Association, modified to provide that the decision by the arbitrator shall be
(i) binding on the parties, (ii) furnished in writing, separately and
specifically stating the findings of fact and conclusions of law on which the
decision is based, (iii) kept confidential by the arbitrator and the parties,
and (iv) rendered within 60 days following empanelment of the arbitrator. Costs
of the arbitration shall be borne by the party that does not prevail. The
arbitrator shall be selected in accordance with the rules of the American
Arbitration Association.
Entire Agreement; Amendments. This Agreement represents the complete
understanding between you and the Company regarding the subject matter of this
Agreement. As of the Effective Date, subject to the Company granting to you the
Retention Award in accordance with the terms of this Agreement, this Agreement
will supersede the Change of Control Agreement between you and Rockwell dated as
of June 30, 2009 in its entirety and such Agreement will have no further force
or effect. Nothing herein shall amend or otherwise adversely affect your rights
and entitlements pursuant to Section 5.7 (Directors’ and Officers’
Indemnification and Insurance) of the Merger Agreement. No amendment to this
Agreement shall be binding upon either party unless in writing and signed by or
on behalf of such party. The obligations of the parties hereto are severable and
divisible. In the event any provision hereunder is determined to be illegal or
unenforceable, the remainder of this Agreement shall continue in full force and
effect.
Employment At Will; Tax Withholding. This Agreement does not provide a guarantee
of employment for any specific duration or a guarantee of any fixed terms or
conditions of employment. Your employment with the Company will be “at will”,
which means that either you or the Company may terminate your employment
relationship at any time, with or without cause or notice. The Company reserves
the right to withhold applicable taxes from any amounts paid pursuant to this
Agreement to the extent required by applicable law. You, or your estate, shall
be responsible for any and all tax liability imposed on amounts paid hereunder.






--------------------------------------------------------------------------------





Sincerely,


_____________________________________
Elizabeth B. Amato
Executive Vice President & Chief Human Resources Officer
 




Acknowledged and Agreed:


_____________________________________
Robert K. Ortberg
 

A-4





















































































--------------------------------------------------------------------------------







    
Exhibit A
Term Sheet
Position; Duties; Reporting; Location:
Effective on the Effective Date, you will serve as Chief Executive Officer of
UTC’s Collins Aerospace Systems business unit and as a member of the Executive
Leadership Group of UTC (the “ELG”), reporting to the Chairman & Chief Executive
Officer of UTC (the “Reporting Person”), and with such duties and
responsibilities as are commensurate with your position and assigned by the
Reporting Person from time to time.
Following the Effective Date and until such time as you and the Reporting Person
otherwise agree, your primary work location shall be in West Palm Beach,
Florida, subject to such travel and offsite visits as are necessary for the
performance of your duties.
Annual Base Salary:
As of the Effective Date, your annual base salary will be $1,170,500.
Annual Incentive Award:
As of the Effective Date, you will be eligible to receive an annual cash
incentive award with a target award value equal to 125% of the annual base
salary, prorated and adjusted for the year in which the Closing occurs to
reflect the portion of the year between Closing and December 31, 2018. Your
actual annual incentive award payout will be determined by the Compensation
Committee of the Board of Directors of UTC (the “Committee”) or its designee
pursuant to the terms of the applicable incentive plan and based on the
achievement of applicable performance goals.
If Closing occurs on or before September 28, 2018, you will receive a prorated
bonus for the period between September 30, 2017 (the first day of the Rockwell
Collins fiscal year) and Closing based on your current 150% of annual base
salary target multiplied by your average annual bonus percentage payout under
the Rockwell Incentive Compensation Plan for the last three full fiscal years
prior to the Closing. For the avoidance of doubt, this payment is in
satisfaction of UTC’s obligation under the Merger Agreement with respect to
bonus payments attributable to the period between September 30, 2017 and
Closing.
Annual Long-Term Incentive Awards:
Commencing with UTC’s 2019 fiscal year, you will be eligible for an annual
long-term incentive award from UTC consistent with your status as a member of
the ELG. Your award for UTC’s 2019 fiscal year will have a target grant date
value of not less than $6 million. The form and terms and conditions of your
annual long-term incentive awards will be determined by the Committee; provided
that, under the terms of each applicable annual long-term incentive award, for
purposes of determining if you are eligible for Normal Retirement or Early
Retirement under your LTIP awards, you will be credited with your prior Rockwell
service.






--------------------------------------------------------------------------------





Employee Benefits:
As of the Effective Date, you will be eligible for employee benefits on a basis
no less favorable than those provided to similarly situated executives of UTC,
although until fully integrated into the UTC benefits platform, you may continue
to be provided with some or all of your benefits under the Rockwell platform.
You will also be eligible for certain fringe benefits commensurate with your
status as a member of the Company’s Executive Leadership Program (the “ELG”)
which currently include a leased car allowance, financial planning assistance
and executive physicals. Notwithstanding the foregoing, you will not be eligible
to receive termination or separation pay benefits under any severance or
separation plan or policy of UTC (including any plan or policy applicable to
members of the ELG), Rockwell, or their affiliates upon any termination of
employment on or after the Effective Date.






--------------------------------------------------------------------------------





Retention Award:
Within 10 business days following the Effective Date, you will be granted an
award of UTC restricted stock units with a grant date value of $9.875 million
(the “Retention Award”) subject to the terms and conditions set forth in the
Restricted Stock Unit Award Schedule of Terms (the “Retention RSU Terms”)
attached as Exhibit C to this Agreement. The Retention Award will vest in full
on the third anniversary of the Effective Date, subject to your continued
employment through such vesting date, except (i) as otherwise provided in the
Retention RSU Terms, and (ii) that the Retention Award will vest in full upon
UTC’s termination of your employment without Cause or your resignation for Good
Reason (each such term as defined below). Vesting of the Retention Award upon a
qualifying termination of your employment is contingent upon you signing a
general release of claims in favor of the Company in a form reasonably
satisfactory to UTC ( but not imposing any covenant (other than a covenant not
to sue under the release) restricting your conduct after such termination that
you had not agreed to in this Agreement prior to such termination) and such
release becoming effective and irrevocable in accordance with its terms no later
than 60 days following such termination of employment (the “Release
Requirement”). For purposes of determining whether you are eligible for Normal
Retirement or Early Retirement under the Retention RSU Terms, you will be
credited with your prior service with Rockwell.
“Cause” shall mean: (i) your willful and continued failure to perform
substantially your duties with the Company (other than any such failure
resulting from incapacity due to physical or mental illness), after a written
demand for substantial performance is delivered to you by the Chief Executive
Officer of UTC which specifically identifies the manner in which he believes
that you have not substantially performed your duties, or (ii) your willful
engagement in illegal conduct or gross misconduct which is materially and
demonstrably injurious to the Company. For purposes of this provision, no act or
failure to act, on your part, shall be considered “willful” unless it is done,
or omitted to be done, by you in bad faith or without reasonable belief that
your action or omission was in the best interests of the Company. Any act, or
failure to act, based upon authority given pursuant to the instructions of the
Chief Executive Officer or a senior officer of UTC or based upon the advice of
counsel for UTC shall be conclusively presumed to be done, or omitted to be
done, by you in good faith and in the best interests of the Company. The
cessation of your employment shall not be deemed to be for Cause unless and
until there shall have been delivered to you a copy of a resolution duly adopted
by the affirmative vote of not less than two-thirds of the membership of the
Committee at a meeting of the Committee (after reasonable notice is provided to
you and you are given an opportunity, together with counsel, to be heard before
the Committee), finding that, in the good faith opinion of the Committee, you
are guilty of the conduct described in subparagraph (i) or (ii) above, and
specifying the particulars thereof in detail.






--------------------------------------------------------------------------------





Rockwell Awards:
At the Closing, the annual restricted stock unit award and performance share
award granted to you by Rockwell in November 2017 (collectively, the “Rollover
Awards”) will be treated in accordance with Section 2.3(b)(ii) of the Merger
Agreement and will otherwise continue to be subject to their terms and
conditions in effect as of immediately prior to the Closing, except that for
purposes of such awards, the definition of “Good Reason” shall be replaced with
the definition set forth below.
“Good Reason” shall mean the occurrence of any of the following without your
prior consent: (i) the assignment to you of any duties that are inconsistent in
any material respect (including status, offices, title and reporting
requirements) with your position as set forth in this Term Sheet, excluding for
this purpose any isolated, insubstantial and inadvertent action not taken in bad
faith and which is remedied by the Company promptly after receipt of notice
thereof given by you; (ii) UTC requiring you to be based at any office or
location other than (A) the location specified in this Term Sheet, (B) an office
or location that is less than 35 miles from such location, or (C) any office or
location with respect to which the distance from your residence is less than the
distance from your residence to such location; (iii) any failure by UTC to
maintain your compensation at a level consistent with the terms of the Term
Sheet, other than an isolated, insubstantial and inadvertent failure not
occurring in bad faith and which is remedied by UTC promptly after receipt of
notice thereof given by you; and (iv) a failure by UTC to grant the Retention
Award in accordance with the terms of the Term Sheet; provided that, in order to
resign for Good Reason, (x) you must deliver written notice to UTC describing in
reasonable detail the circumstances alleged to constitute Good Reason within 45
days after the initial occurrence thereof, (y) UTC must have 30 days after
receipt of written notice from you in which to cure such circumstances, and (z)
if such circumstances are not cured, you must actually resign within 30 days
following the expiration of such cure period.
 
 




































--------------------------------------------------------------------------------







B-3


Exhibit B
INTELLECTUAL PROPERTY AGREEMENT
As a condition and in consideration of my employment by, as applicable, UNITED
TECHNOLOGIES CORPORATION, or any of its direct or indirect subsidiaries or
affiliates, or their successors or assigns, including but not limited to the UTC
Business identified in the signature block below (hereinafter collectively
“UTC”) and the compensation I receive from UTC for such employment, I, the
EMPLOYEE named below, willingly execute this Intellectual Property Agreement
(“Agreement”) and agree to the following terms and conditions:
1.    Former Employer Proprietary Information. I will not bring with me,
disclose, access, reference or use in any way in my work for UTC any
confidential or otherwise proprietary information, files, documents, materials,
equipment or property of others, including any trade secret information of my
prior employers. I represent and acknowledge that no employee or representative
of UTC has requested me to do so, and that no employee or representative will
have the authority to instruct me to do so at any time. I further represent that
my work for UTC and compliance with this Agreement will not breach any
obligation I have to, or agreement that I previously entered into with, any
prior employer, including any non-disclosure, non-compete or other restrictive
covenant agreement.
2. UTC Proprietary Information.
(a) I acknowledge that during my employment I will obtain, receive and/or gain
access to certain valuable trade secret, confidential or otherwise proprietary
information not generally known to the public, developed by, for or at the
expense of UTC, or assigned or entrusted to UTC by me or others (collectively,
“Proprietary Information”). In addition, I acknowledge that I may receive and/or
gain access to Proprietary Information in oral, written and/or electronic form.
Proprietary Information includes, but is not limited to the following:


(i)Technical information, such as technical data, designs, drawings,
documentation, models, schematics, specifications, methods, processes,
procedures, techniques, databases, software and computer programs, formulas,
compositions, plans, ideas, concepts, inventions, innovations, discoveries,
improvements, and know-how;


(ii)Business information, such as business, marketing, sales, procurement and
pricing plans and strategies, financial and budget data, asset allocations,
customer lists, customer contact information, contractual business
relationships, bid information, production plans, supply sources, business
methods or tools, intellectual property plans and strategies, and acquisition
and divestiture plans and details; and


(iii)All information entrusted to UTC by others, including but not limited to
technical and business information provided directly or indirectly by customers,
joint venture partners, collaborators, investors, bankers, insurers, vendors,
suppliers, agents, or other similar persons.
(b) I understand that my employment creates a relationship of confidence and
trust between me and UTC with respect to Proprietary Information. In exchange
for UTC granting me access to Proprietary Information, I will not at any time,
either during or after my employment, use, publish or otherwise disclose through
any means verbally or in writing (including through social media, the Internet
or any other electronic communication) any Proprietary Information, except as my
UTC duties





--------------------------------------------------------------------------------





may require, and in all such events solely for UTC’s benefit and in accordance
with applicable UTC policies and procedures. However, I understand that this
Agreement does not limit or prohibit me from disclosing information regarding
the terms and conditions of employment. I understand that if I am unsure about
whether information constitutes Proprietary Information, I will seek the
guidance of UTC legal counsel. At UTC’s request or upon termination of my
employment for any reason, I will immediately deliver to or leave with UTC all
files, documents, materials, equipment, property and other items and information
that belong to UTC or that by their nature are for the use of UTC personnel
only, including but not limited to items and information constituting or
containing Proprietary Information.
3.    Employee Work Product.


(a)I will promptly disclose in confidence to UTC all ideas, concepts,
inventions, innovations, discoveries, improvements, works of authorship
(including but not limited to illustrations, writings, designs, drawings,
documentation, plans, models, schematics, specifications, mask works, software
and computer programs), trade secrets, Proprietary Information and other
technical and business information authored, conceived, developed, reduced to
practice or otherwise created by me, either alone or with others (collectively,
“Inventions and Developments”), during the period of my employment with UTC.
Additionally, I will maintain for U TC adequate and current written records of
all Inventions and Developments that (i) relate to the existing, contemplated,
or reasonably foreseeable future business or research or development activities
of UTC, or (ii) result from or are related to any work I perform for UTC, or
(iii) are otherwise made through the use of UTC time, equipment, supplies,
facilities, materials or other resources, or Proprietary Information (such
Inventions and Developments being referred to collectively in this Agreement as
“Employee Work Product”).


(b)I agree that UTC will be the sole owner of all rights, title and interest in
and to Employee Work Product. I further acknowledge and agree that, to the
maximum extent permissible by applicable law, all Employee Work Product that are
protectable by copyright will be “works made for hire” as that term is defined
in the United States Copyright Act. To the extent that any Employee Work Product
is not a “work made for hire” or is not otherwise owned by UTC, I hereby
irrevocably assign and promise to assign to UTC any interest I may have in such
Employee Work Product. Both during and after my employment with UTC, I will
promptly execute any papers and do any acts (at UTC’s expense) that UTC may
consider necessary to secure to UTC or its nominees any and all rights relating
to Employee Work Product, including but not limited to rights in patents (and
renewals or extensions of such rights) in any country. For purposes of my
obligations under this Agreement, Employee Work Product includes any Invention
or Development made by me, either alone or jointly with others, after
termination of my employment with UTC, if I utilized any of UTC’s Proprietary
Information in creating such Invention or Development.


(c)NOTICE Regarding Inventions. The provisions in this Agreement requiring me to
assign rights in inventions do not and will not apply to any Inventions and
Developments that I developed entirely on my own time without using UTC’s
equipment, supplies, facilities, or trade secret information, except for those
inventions that either: (i) relate at the time of conception or reduction to
practice of the invention to UTC’s business, or actual or demonstrably
anticipated research or development of UTC; or (ii) result from any work
performed by me for UTC. This NOTICE Regarding Inventions is provided in
compliance





--------------------------------------------------------------------------------





with California Labor Code §§ 2870-2872; Revised Code of Washington §§
49.44.140-150; Delaware Code Title 19, § 805; Illinois Statutes chapter 765,
paragraph 1060/2; Kansas Statute § 44-130; Minnesota Statute § 181.78; North
Carolina General Statute § 66-57.1-.2; Utah Code §§ 34-39-1 to 3; and any other
similar state laws and should be interpreted in a manner consistent with any
applicable state law concerning the assignment of employee rights to inventions.


(d)To the extent that all rights I may have in any Employee Work Product are not
fully and effectively transferred or assigned to UTC by this Agreement, or if
any Employee Work Product (i) is based on or derived from rights owned, licensed
or otherwise held by me and not assigned under this Agreement, including any
such rights existing prior to my employment with UTC, or (ii) cannot be
exploited without using rights owned, licensed or otherwise held by me, I hereby
irrevocably grant and promise to grant to UTC a perpetual, worldwide, paid-up
and royalty-free, nonexclusive and sublicensable right and license to freely
exploit and exercise all such rights and the Employee Work Product in any
manner.


1.Remedies. I acknowledge that nothing in this Agreement is intended to limit
any remedy of UTC under any applicable law. I acknowledge that my violation of
any provision of this Agreement could cause UTC irreparable harm which cannot be
fully compensated by money, and that UTC may be entitled to injunctive or other
equitable relief to prevent or stop such breach.


2.Miscellaneous. This Agreement supersedes all prior oral or written agreements
between me and UTC relating generally to the same subject matter. This Agreement
is effective as of the first day that I performed any work for UTC, and my
obligations under this Agreement will survive any termination of my employment
with UTC. This Agreement is binding upon me, and my heirs, executors,
administrators, legal representatives and assigns. This Agreement may be
modified only by an express written document signed by me and an authorized
representative of UTC. This Agreement will be governed by and construed in
accordance with the laws of the State of Connecticut, United States of America,
without reference to conflicts of law principles. This Agreement does not alter
my existing employment relationship with UTC, whether it is currently at-will or
based on a written employment agreement. Additionally, this Agreement shall
remain effective regardless of future changes in my duties, salary or
compensation. If any provision of this Agreement (or any portion of this
Agreement) is held to be invalid, illegal or otherwise unenforceable by a court
of competent jurisdiction, I agree that the court should modify such provision
to the extent necessary to render such provision enforceable, and the remaining
provisions of this Agreement will remain in full force and effect. I agree that
UTC may notify any of my prior or subsequent employers of this Agreement and my
obligations under this Agreement.


I HAVE READ THIS AGREEMENT CAREFULLY AND I UNDERSTAND ITS TERMS. I ACCEPT THE
OBLIGATIONS WHICH IT IMPOSES UPON ME VOLUNTARILY AND WITHOUT RESERVATION.
This Agreement is executed this ____ day of    , _________20__, at , .
(Month) (City) (State)











--------------------------------------------------------------------------------





EMPLOYEE
Signature     Residence    
Print Name     City     
Employee Number     State    Zip _______
UTC Business Unit                         






C-8































































































--------------------------------------------------------------------------------















Exhibit C


United Technologies Corporation 2018 Long-Term Incentive Plan




















Restricted Stock Unit Award to Certain Executives of Collins Aerospace Systems
Schedule of Terms












(Rev. July 2018)






This Schedule of Terms describes the material features of the Participant’s
Restricted Stock Unit Award (the “RSU Award” or the “Award”) granted under the
United Technologies Corporation 2018 Long-Term Incentive Plan (the “LTIP”)
subject to this Schedule of Terms, the Award Agreement and the terms and
conditions set forth in the LTIP. The LTIP Prospectus contains further
information about the LTIP and this Award.


Nature of Award


This RSU Award is granted following the merger of Rockwell Collins, Inc. with a
wholly owned subsidiary of United Technologies Corporation (“UTC”) to certain
executives who will be critically important to the effective integration of the
combined company and the future success of the Collins Aerospace Systems
business unit.


The Participant has entered into a certain Compensation and Covenants Agreement
with UTC pursuant to which the Participant has agreed to noncompetition,
nonsolicitation, customer noninterference and





--------------------------------------------------------------------------------





confidentiality restrictions. UTC grants this Award as part of the consideration
for the Participant entering into the Compensation and Covenants Agreement.


Restricted Stock Unit


A Restricted Stock Unit (an “RSU”) represents the right to receive one share of
Common Stock (or the cash value thereof, at the election of the Committee). RSUs
generally vest and are converted into shares of Common Stock if the Participant
remains employed by the Company through the vesting date in accordance with the
vesting schedule set forth on the Award Statement (see “Vesting” below) or upon
the Participant’s early termination of employment under circumstances that
result in vesting (see “Termination of Service”). “Company” means UTC and its
subsidiaries, divisions and affiliates.


Acknowledgement and Acceptance of Award


The number of RSUs awarded is set forth in the Award Statement. The Participant
must affirmatively acknowledge and accept the terms and conditions of the RSU
Award or the Award will be forfeited.


Participants must acknowledge and accept the terms and conditions of this RSU
Award electronically via the UBS One Source website at
www.ubs.com/onesource/UTX. Participants have 150 days from the date of grant to
acknowledge and to accept the Award.


Dividends


RSUs under this Award will earn reinvested dividend equivalent units each time
the Company pays a cash dividend to shareholders of record. The additional units
will accrue during the vesting period and will vest and be settled on the same
date as the underlying RSUs.
Vesting


RSUs vest upon the third anniversary of the Effective Date of the closing of the
Rockwell Collins acquisition, as specified in the Award Statement. RSUs will be
forfeited in the event of Termination of Service prior to vesting, except in
certain terminations involving Retirement, Involuntary Termination, Termination
for Good Reason, Disability or Death (see “Termination of Employment”).


Under certain circumstances, Awards may be forfeited, including vested Awards
and gains realized from prior Awards (see “Forfeiture of Award”).
No shareowner rights


An RSU is the right to receive a share of Common Stock in the future, subject to
continued employment, except as otherwise provided herein. The holder of an RSU
has no voting or other rights accorded to owners of Common Stock.
Payment / Conversion of RSUs


RSUs will generally be converted into shares of Common Stock, effective as of
the vesting date or as soon as administratively practicable following the
vesting date. The converted shares will be unrestricted and freely transferable.
RSUs may be paid in cash where local law restricts the distribution of Common
Stock, as determined by the Committee.





--------------------------------------------------------------------------------









Termination of Service


The treatment of RSUs upon Termination of Service is dependent upon the reason
for termination, as detailed in the following sections.


The “Termination Date” is the date on which the Participant’s Termination of
Service (as defined in the LTIP) occurs.


Specified Employees. If Participant is a “specified employee” within the meaning
of Section 409A of the Code (as determined in accordance with the methodology
established by UTC) at the time of the Participant’s Termination of Service, and
the RSUs become vested by reason of the Participant’s Termination of Service,
then, to the extent necessary to avoid the application of any additional tax or
penalty under Section 409A of the Code, the RSUs will not be converted to shares
of Common Stock (or cash) until the first business day following the date that
is six months following the Participant’s “separation from service” (within the
meaning of Section 409A of the Code and consistent with the terms of the Plan).


Release Requirement. Upon a Termination of Service that may result in
accelerated vesting as described below, such vesting is contingent upon the
Participant (or in the case of the Participant’s death, the Participant’s
estate) signing a general release of claims in favor of UTC and its affiliates
in a form reasonably satisfactory to UTC (but not imposing any covenant (other
than a covenant not to sue under the release) restricting the Participant’s
conduct after such termination that the Participant had not agreed to in the
Compensation and Covenants Agreement prior to such termination) and such release
becoming effective and irrevocable in accordance with its terms no later than 60
days following the Participant’s Termination of Service (the “Release
Requirement”).
Retirement. Upon Retirement, subject to the Participant’s satisfaction of the
Release Requirement, unvested RSUs for which the date of grant is at least one
year prior to the Termination Date will vest as of the Termination Date and be
converted into shares of Common Stock (or cash) as soon as administratively
practicable thereafter, subject to the six-month delay noted above under
“Termination of Service-Specified Employees” if applicable. The Participant is
eligible for Retirement for purposes of this Award if the Participant
experiences a Termination of Service by reason of Normal Retirement or Early
Retirement as provided below:


•
“Normal Retirement” means Termination of Service for any reason (other than for
Cause (which term, as used in this Schedule of Terms, will have the meaning
given to it in the Compensation and Covenants Agreement under the heading
“Retention Award”) or due to Disability) on or after age 65;

•
“Early Retirement” means Termination of Service for any reason (other than for
Cause or due to Disability) on or after:



•
Age 55 with 10 or more years of continuous service as of the Termination Date;
or



•
Age 50, but before age 55, and the sum of age and continuous service as of the
Termination Date adds up to 65 or more (“Rule of 65”).








--------------------------------------------------------------------------------





Upon Retirement, unvested RSUs that have been held for less than one year prior
to the Termination Date will be canceled as of the Termination Date for no
consideration.
Service used to determine eligibility for Retirement or the Rule of 65 will be
based on “Continuous Service” as defined in the UTC Employee Retirement Plan,
provided, however, that all service with Rockwell Collins, Inc. will be credited
under the LTIP for all purposes, including determination of eligibility for
Early Retirement.
Involuntary Termination for Cause. If the Participant’s Termination of Service
results from an involuntarily termination by the Company for Cause, unvested
RSUs will be cancelled as of the Termination Date for no consideration.


Involuntary Termination Not for Cause Voluntary Termination for Good Reason. If
the Participant’s Termination of Service results from an involuntary termination
by the Company for reasons other than for Cause, or due to the Participant’s
voluntary termination for Good Reason (which term, as used in this Schedule of
Terms, will have the meaning given to it in the Compensation and Covenants
Agreement under the heading “Retention Award”), then subject to the
Participant’s satisfaction of the Release Requirement, all unvested RSUs will
vest as of the Termination Date and be converted into shares of Common Stock as
soon as administratively practicable thereafter, subject to the six-month delay
noted above under “Termination of Service-Specified Employees” if applicable.
Voluntary Termination. If the Participant’s Termination of Service results from
a voluntary termination (other than due to Good Reason or Retirement), unvested
RSUs will be cancelled as of the Termination Date for no consideration.
Disability. If the Participant incurs a Disability, unvested RSUs will not be
forfeited. As long as Participant remains disabled under the Company’s long-term
disability plan applicable to the Participant, RSUs not yet vested will remain
eligible to vest in accordance with the normal vesting schedule specified in the
Award Terms, or, if earlier, the Participant’s death (subject to the
satisfaction of the Release Requirement by the Participant’s estate). The shares
of Common Stock in respect of vested RSUs will be delivered to the Participant
(or his estate) as soon as administratively practicable following the applicable
vesting date.
Death. If the Participant dies while an active employee of the Company, then,
subject to the satisfaction of the Release Requirement by the Participant’s
estate, the RSUs will vest as of the date of death and be converted to shares of
Common Stock as soon as administratively practicable thereafter. The shares of
Common Stock will be delivered to the estate of the Participant as soon as
administratively practicable.


Rehire. If the Participant experiences a Termination of Service and is then
rehired by the Company before the end of the 90-day period immediately following
the Termination Date, unvested RSUs that were forfeited and cancelled because of
the Termination of Service will be reinstated. If the Participant is rehired by
the Company after the 90-day period immediately following the Termination Date,
the Participant will be treated as a new employee and cancelled RSUs will not be
reinstated.
Forfeiture of Award


Unless otherwise determined by the Committee, RSUs shall be forfeited and the
Participant will be obligated to repay to the Company the gross value realized
from the conversion of RSUs into shares of unrestricted Common Stock within 30
days following the receipt from the Corporation of written notice from the
Corporation under the following circumstances:







--------------------------------------------------------------------------------





(A)
Termination of Service for Cause; or



(B)
If the Participant materially breaches any of the Restrictive Covenants set
forth in Participant’s Compensation and Covenants Agreement (i.e.
Confidentiality, Noncompetition, Employee Nonsolicitation, and Customer
Nonsolicitation; Noninterference); provided, however, that any breach of the
Noncompetition covenant will be deemed material for purposes of this Section;





The Participant agrees that the terms of this section are reasonable. However,
if any portion of this section is held by competent authority to be
unenforceable, this section shall be deemed amended to limit its scope to the
broadest scope that such authority determines is enforceable, and as so amended
shall continue in effect. The Participant acknowledges that this Award shall
constitute compensation in satisfaction of the foregoing covenants.
Taxes / Withholding


Participant is responsible for all income taxes, social insurance, payroll tax,
payment on account or other tax-related items attributable to any Award. The
Fair Market Value of Common Stock on the New York Stock Exchange on the vesting
date will be used to calculate income realized from the vesting of RSUs. The
provisions of Section 14(d) (Required Taxes) of the LTIP shall apply to this
Award; provided that, if the Participant is an individual covered under Section
16 of the Securities Exchange Act of 1934, as amended (an “Insider”) at the time
that a taxable event with respect to the RSU Award occurs, then the Company’s
withholding obligations with respect to such taxable event will be satisfied by
the Company withholding from the shares of Common Stock delivered upon
conversion of the RSU Award a number of shares of Common Stock having a Fair
Market Value on the date of withholding equal to the amount required to be
withheld for tax purposes (calculated using the minimum statutory withholding
rate, except as otherwise approved by the Committee).
Nonassignability


Unless otherwise prescribed by the Committee, no assignment or transfer of any
right or interest of a Participant in any RSU, whether voluntary or involuntary,
by operation of law or otherwise, shall be permitted except by will or the laws
of descent and distribution. Any attempt to assign such rights or interest shall
be void and without force or effect.
Nature of Payments


All Awards made pursuant to the LTIP are in consideration of services performed
for the Company. Any gains realized pursuant to such Awards constitute a special
incentive payment to the Participant and shall not be taken into account as
compensation for purposes of any of the employee benefit plans of the Company.
Awards are made at the discretion of the Committee. Receipt of a current Award
does not guarantee receipt of a future Award.
Right of Discharge Reserved


Nothing in the LTIP or in any RSU Award shall confer upon any Participant the
right to continued employment or service for any period of time, or affect any
right that the Company may have to terminate the employment or service of such
Participant at any time for any reason, subject to the terms of the Compensation
and Covenants Agreement (including exhibits thereto).







--------------------------------------------------------------------------------





Administration


The Board of Directors of UTC has delegated the administration and
interpretation of awards granted pursuant to the LTIP to the Compensation
Committee. The Committee shall establish such procedures, as it deems necessary
and appropriate to administer Awards in a manner that is consistent with the
terms of the LTIP. The Compensation Committee has, consistent with its charter
and subject to certain limitations, delegated to the Chief Executive Officer and
the CHRO the authority to grant, administer and interpret Awards to the
employees of the Company, except that Awards to Insiders and members of the
Company’s Executive Leadership Group will be granted, administered, and
interpreted exclusively by the Committee.
Data Privacy


The Corporation maintains electronic records for the purpose of administering
the LTIP and individual Awards. In the normal course of plan administration,
electronic data may be transferred to different sites within the Company and to
outside service providers. Acceptance of an Award constitutes consent by the
Participant to the collection, use, processing, transmission, and holding of
personal data, in electronic or other form, as required for the implementation,
administration, and management of this Award and the LTIP by the Company or its
third party administrators within or outside the country in which the
Participant resides or works. All such collection, use, processing, transmission
and holding of data will comply with applicable privacy protection requirements.


Government Contract Compliance


The Company’s Policy on “Business Ethics and Conduct in Contracting with the
United States Government” calls for compliance with the letter and spirit of
government contracting laws and regulations. In the event of a material
violation of government contracting laws or regulations directly attributable to
the Participant’s actions or omissions, the Committee reserves the right to
revoke any outstanding Award.
Interpretations


Capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed to them in the LTIP. This Schedule of Terms and
each Award Statement are subject in all respects to the terms of the LTIP and
the Compensation and Covenants Agreement. In the event that any provision of
this Schedule of Terms or any Award Statement is inconsistent with the terms of
the LTIP, the terms of the Compensation and Covenants Agreement (including the
Schedule of Terms and each Award Statement thereunder) shall govern. Any
question concerning administration or interpretation arising under the Schedule
of Terms or any Award Statement shall be determined by the Committee or its
delegates, subject to the arbitration provisions under “Governing Law;
Arbitration” in the Compensation and Covenants Agreement. If this Schedule of
Terms or any other document related to this Award is translated into a language
other than English and a conflict arises between the English and translated
version, the English version will control.
Governing Law


The LTIP, this Schedule of Terms and the Award Statement shall be governed by
and construed in accordance with the laws of the State of Delaware.







--------------------------------------------------------------------------------





Additional Information


Questions concerning the Plan or Awards and requests for Plan documents shall be
directed to:


Stock Plan Administrator stockoptionplans@utc.com OR
United Technologies Corporation Attn: Stock Plan Administrator
4 Farm Springs Road Farmington, CT 06032


The Corporation and / or its approved Stock Plan Administrator will send any
Award-related communications to the Participant’s email address or physical
address on record. It is the responsibility of the Participant to ensure that
both the e-mail and physical address on record are up-to-date and accurate at
all times to ensure delivery of Award-related communications.







